Case 1:20-cv-11836-RWZ Document 57 Filed 06/14/21 Page 1 of 3
Case 1:20-cv-11836-RWZ Document 57 Filed 06/14/21 Page 2 of 3
           Case 1:20-cv-11836-RWZ Document 57 Filed 06/14/21 Page 3 of 3



           Plaintiffs MUTSA claim, however, is one of several claims against defendants,

which do not rely on defendants' detailed knowledge of plaintiffs trade secrets in order

to proceed through discovery. In addition, plaintiff has agreed to provide file names for

the documents it alleges defendants misappropriated and which contain its trade

secrets, but only after a protective order governing the exchange of confidential

information is in place.

           On or before June 25, 2021, the parties shall submit a proposed protective order

for the exchange of confidential information. Once the court has approved the

protective order, plaintiff will have a further fourteen (14) days to submit its list of file

names. In the meantime, defendants shall respond to all discovery requests that do not

require reference to a detailed trade secret list. 1

    II.       Motion to Compel

           Plaintiffs motion to compel (Docket# 53) covers the same ground as defendants'

motion and is therefore denied as moot.

    Ill.      Conclusion

           Defendants' motion for protective order (Docket# 49) is ALLOWED in part and

DENIED in part. Plaintiffs motion to compel (Docket# 53) is DENIED as moot.



     June 14, 2021
           DATE                                                        RYAW. 208 L
                                                                      STATES DISTRICT JUDGE




1 Plaintiff's request for attorneys' fees in defending against the motion for protective order (Docket# 51 at
14) is denied.
                                                      3
